DETAILED ACTION

This communication is in response to the Applicant Arguments/Remarks filed 9/29/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant Arguments/Remarks dated 9/29/2022 with respect to claim(s) 1-20 have been considered but are not persuasive. Regarding the arguments that on pages 14-20 that the cited prior art does not teach limitations of independent claims 1, 8, and 15 especially, claim server-to-server communication/interaction between "a content server running on a server machine ... in a first computing environment" and "an external system . . . operating in a second computing environment that is different from and external to the first computing environment", please see the newly combination of references with columns and lines cited below.
Regarding the argued limitations, Sturonas teaches at para. 471-473: computer storage may use physical disk storage or virtual disk storage. Storage may be maintained by physical or virtual management server systems used to manage and access this storage by users. Storage may be contained within a single location, or geographically dispersed. Storage may be implemented as a "cloud" architecture. Users of the system access the computer storage from a range of computing devices having temporary or permanent connections to the network. Computing devices may include, but are not limited to, mainframe and midrange servers). Thus, content servers/server systems can be used for managing and/or controlling accesses to storages in relating to sharing/unsharing files between users from geographically different locations.
Fushman further teaches at para. 23-24: online content management service can be hosted on servers maintained by a service provider and accessed via a network such as the Internet; para. 55-56: when a user shares a shareable link, a first group of requests can be expected to be received from recipient users. After the first group of requests are received, it can be expected that activity subsides once the target users have obtained the content item. Depending on the users to whom the shareable link was sent, groupings of requests can be represented in one or more dimensions… The number of requests received to be classified as a group can be determined by the online content management service or configured by the sharing user…A distance threshold can be used to identify geographically distinct groups. For example, if the second group of requests is received much later than the first, or from a foreign country, the alert gives the sharing user the opportunity to determine whether to disable the link. Therefore, at least each group of users of geographically distinct groups does have access to a different content server in sharing file(s) and each user can share/un-share files/links. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US 20130013560) in view of Sturonas (US 20140115239) and further in view of Fushman et al. (US 20150134808).
As per claims 1, 8, 15, Goldberg teaches
content sharing through external systems, comprising: receiving, by a content server on a server machine in a first computing environment through a user interface (UI) of the content server, an indication from a user of the content server to share an item with a user of an external system, the item stored in a repository managed by the content server in the first computing environment, the external system operating in a second computing environment that is different from and external to the first computing environment (para. 23: the client devices can be any system and/or device and/or any combination of devices/systems, a server and/or other systems, client devices can include a sync client to synchronize a local copy of a folder with a copy of a folder stored on the web-based collaboration environment server; para. 28-30: a file owner can share a file/folder to other users; para. 33:  work items in a workspace or folder within the collaboration environment can be synchronized to workspaces or folders on a collaborator's computer. Thus, Goldberg does teach the collaborator/client works on his/her own copies locally, a local workspace on a different computing environment and/or network and the collaborator/client computer workspace is different from the workspace of the collaboration environment; para. 36-39: the network can be any collection of distinct networks operating wholly or partially in conjunction to provide connectivity to the client devices and the host server and may appear as one or more networks to the serviced systems and devices; para. 48-49: a cloud-based service…enables the host server to mediate data in a network with an entity that is external to the host server through any known and/or convenient communications protocol supported by the host and the external entity. Thus, facilitating communications or content sharing between different computing systems/environments; para. 58: enterprises and/or enterprise accounts can be managed, tracked, monitored by the enterprise tracker; para. 126-127: enforce a predetermined set of access rights between a particular set of machines and applications, machines and machines, and/or applications and applications, for example, to regulate the flow of traffic and resource sharing between these varying entities; fig. 5: an interface for the user to request sharing);

responsive to the indication from the user of the content server in the first computing environment to share the item with the user of the external system in the second computing environment, making, by the content server in the first computing environment, a copy of the item; sending, by the content server in the first computing environment to the external system in the second computing environment, information identifying the user of the external system and the copy of the item (para. 49: enables the host server to mediate data in a network with an entity that is external to the host server; para. 23: client devices can include a sync client to synchronize a local copy of a folder with a copy of a folder stored on the web-based collaboration environment server; para. 29-30, 58: enterprise associations and affiliations can be managed by the organization tracker; para. 74-75, 89, 107: the sync client 300 creates a new local copy of the edited version of the file on the local computer at block 915. The new local copy is given a new name that includes the old file name and a user identification, for example, a copy of the user's email identifier, to distinguish the file from the original file. At block 920, the sync client 300 downloads the server's copy of the edited file to the local original copy of the file in the local sync folder. Then at block 925, the sync client 300 uploads the new local copy of the local edited file, with the new distinguishing file name, from the local sync folder to the server sync folder);

establishing, by the content server in the first computing environment, a link between the item in the repository managed by the content server in the first computing environment and the copy of the item in the external system in the second computing environment, the establishing including associating the item in the repository in the first computing environment and the copy of the item in the external system in the second computing environment such that they are in a shared state through the link which is maintained and tracked through a tracking data structure maintained by the content server in the first computing environment (fig. 5: link enabled; para. 38-39: a web-based or online collaboration platform deployed in an enterprise setting for collaborating projects and shared among collaborators; para. 48-49: a cloud-based service…enables the host server to mediate data in a network with an entity that is external to the host server through any known and/or convenient communications protocol supported by the host and the external entity. Thus, facilitating communications or content sharings between different computing systems/environments; para. 58: enterprises and/or enterprise accounts can be managed, tracked, monitored by the enterprise tracker; para. 113, 126-127: the network interface device enables the machine to mediate data in a network with an entity that is external to the host server, through any known and/or convenient communications protocol supported by the host and the external entity… enforce a predetermined set of access rights between a particular set of machines and applications, machines and machines, and/or applications and applications, or example, to regulate the flow of traffic and resource sharing between these varying entities).
wherein the link established and maintained by the content server is revocable by the content server in the first computing environment; locking, by the content server in the first computing environment, the item in the repository to prevent editing of the item in the repository managed by the content server in the first computing environment; and updating, by the content server in the first computing environment, the UI of the content server to indicate that the item in the repository is now shared and locked from editing via the UI of the content server in the first computing environment (para. 5, 43, 59-60: the work item manager can communicate with the collaboration manager in setting, configuring, or re-configuring permissions associated with work items; fig. 5: link enabled thus can be disable, default sync folder is not shared and some folders are shared to other collaborators, thus, sharing can be changed; para. 79; fig. 7: update state of file tree.)  
	Goldberg does not explicitly teach locking the item and that the link is revocable.
	Sturonas teaches 
wherein the link established and maintained by the content server is revocable by the content server in the first computing environment; locking, by the content server in the first computing environment, the item in the repository to prevent editing of the item in the repository managed by the content server in the first computing environment; and updating, by the content server in the first computing environment, the UI of the content server to indicate that the item in the repository is now shared and locked from editing via the UI of the content server in the first computing environment. (para. 109-111: Unshare-The unshared may be an action performed by, or on behalf of a moderator of a share excluding all other users from the share. The moderator lock may be a way for a moderator to prevent access to a shared folder thereby locking out other members; para. 303: Moderator's the SFRS app updates the SMOD file in the shared folder by changing the access level tag; para. 473: different computing systems; para. 477-478, 492.) 
	Sturonas also teaches responsive to the indication from the user of the content server in the first computing environment to share the item with the user of the external system in the second computing environment, making, by the content server in the first computing environment, a copy of the item; sending, by the content server in the first computing environment to the external system in the second computing environment, information identifying the user of the external system and the copy of the item (para. 54-60, 68, 77: automatically generated by the SFRS copy of share owner and securely distributed to the SFRS instances of share participants. With the session key available, all share members are able to access encrypted data transparently, using the 'SFRS' tunnel folder on their workstations; para. 206: different computing platforms). 
receiving, by a content server on a server machine in a first computing environment through a user interface (UI) of the content server, and the external system operating on a server machine in a second computing environment (para. 471-473: computer storage may use physical disk storage or virtual disk storage. Storage may be maintained by physical or virtual management server systems used to manage and access this storage by users. Storage may be contained within a single location, or geographically dispersed. Storage may be implemented as a "cloud" architecture. Users of the system access the computer storage from a range of computing devices having temporary or permanent connections to the network. Computing devices may include, but are not limited to, mainframe and midrange servers). Thus, content servers/server systems can be used for managing and/or controlling accesses to storages in relating to sharing/unsharing files between users from geographically different locations. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Goldberg to include changing sharing right or link, as taught by Sturonas, for the advantage of managing shared files with other users effectively, resolving modifying conflicts of the shared file(s).
Even if Goldberg and Sturonas do not explicitly teach receiving, by a content server on a server machine in a first computing environment through a user interface (UI) of the content server, and the external system operating on a server machine in a second computing environment, 
Fushman et al. teaches at para. 23-24: online content management service can be hosted on servers maintained by a service provider and accessed via a network such as the Internet; para. 55-56: when a user shares a shareable link, a first group of requests can be expected to be received from recipient users. After the first group of requests are received, it can be expected that activity subsides once the target users have obtained the content item. Depending on the users to whom the shareable link was sent, groupings of requests can be represented in one or more dimensions… The number of requests received to be classified as a group can be determined by the online content management service or configured by the sharing user…A distance threshold can be used to identify geographically distinct groups. For example, if the second group of requests is received much later than the first, or from a foreign country, the alert gives the sharing user the opportunity to determine whether to disable the link. Therefore, at least each group of users of geographically distinct groups does have access to a different content server in sharing file(s). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Goldberg and Sturonas to include content servers for managing file sharings, as taught by Fushman, for the advantage of effectively managing sharing/unsharing files with other users securely.	

As per claims 2, 9, 16, Goldberg teaches
receiving a unique identifier for the copy of the item from the external system and storing, in the tracking data structure, the unique identifier for the copy of the item and a unique identifier for the item with a user identifier for the user of the content server (para. 84: file names and identifier of the collaborator are tracked, e.g., email identifier in para. 107; para. 87: a current state manager 355 that maintains and tracks the current state of the folder/file tree. Changes made to the folder/file tree include, but are not limited to, saving, creating, deleting, moving, and renaming a file. In some instances, edits made to a file or folder are also tracked by the current state manager).  

As per claims 4, 11, 18, Goldberg teaches
wherein the item comprises a file or a folder (fig. 5: share folders; para. 28).  

As per claims 5, 12, 19, Goldberg teaches
receiving an indication from the user of the content server to stop sharing the item with the user of the external system; revoking the link between the item in the repository and the copy of the item in the external system, the revoking comprising deleting, from a tracking data structure maintained by the content server, information associated with a unique identifier for the copy of the item, the unique identifier received from the external system when the link was established; notifying the external system that the item is no longer shared with the user of the external system; and updating the UI to indicate that the item in the repository is no longer shared and is now editable (fig. 5: remove/delete folder, link is not enabled and shared to any collaborator; para. 87: a current state manager 355 that maintains and tracks the current state of the folder/file tree. Changes made to the folder/file tree include, but are not limited to, saving, creating, deleting, moving, and renaming a file. In some instances, edits made to a file or folder are also tracked by the current state manager).  

Claims 3, 6-7, 10, 13-14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US 20130013560) in view of Sturonas (US 20140115239) and further in view of Fushman et al. (US 20150134808) and Shah et al. (US 20050246389).
As per claims 3, 10, 17, Goldberg teaches
wherein the tracking data structure comprises a field for storing the unique identifier for the item in the content server, a field for storing the unique identifier for the copy of the item in the external system, a field for storing a version identifier of the item in the external system, a field for storing a version identifier of the item in the content server, and a field for storing the user identifier for the user of the content server (para. 46, 127: file sharing and tracking; para. 87: permission-based file sharing. Thus, copies of files to be shared; para. 110-111: the local file/folder monitoring system that the same file in the local sync folder has been edited; para. 84: user identifier).  Goldberg, Sturonas and Fushman do not explicitly teach a version identifier. 
Shah teaches
a field for storing a version identifier of the item in the external system, a field for storing a version identifier of the item in the content server (para. 51: item information, e.g., global ids, creation version, update version, …name, version id for each change unit etc., each file can be identified by a globally unique identifier; figs. 14-15: client/server data stores). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Goldberg, Sturonas and Fushman et al. to include saving the identifiers of file versions, as taught by Shah, for the advantage of manipulating and managing shared files.

As per claims 6-7, 13-14, 20, Goldberg teaches
receiving an indication from the user of the content server to stop sharing the item with the user of the external system, wherein the copy of the item in the external system has been modified; revoking the link between the item in the repository and the copy of the item in the external system; notifying the external system that the item is no longer shared with the user of the external system (para. 22: host server 100 and notification server 150 provide notifications of activities that occur in the online collaboration environment in real time or near real time to users 108. Further, sync server 120 supports synchronization of folders stored locally on a user's computer with folders stored by the host server 100 in repository; fig. 5: link enabled thus can be disable, default sync folder is not shared and some folders are shared to other collaborators, thus, sharing can be changed; para. 79; fig. 7: update state of file tree.)  
	Goldberg does not explicitly teach locking the item and that revoking the link.
	Sturonas teaches locking the item and that revoking the link at para. 109-111: Unshare -- The unshared may be an action performed by, or on behalf of a moderator of a share excluding all other users from the share. The moderator lock may be a way for a moderator to prevent access to a shared folder thereby locking out other members; para. 303: moderator's the SFRS app updates the SMOD file in the shared folder by changing the access level tag. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Goldberg to include changing sharing right or link, as taught by Sturonas, for the advantage of managing shared files with other users effectively, resolving modifying conflicts of the shared file(s).
Goldberg, Sturonas and Fushman do not explicitly teach retrieving a modified version of the copy of the item from the external system; and saving the modified version of the copy of the item as a new version of the item in the repository.
	Shah teaches 
retrieving a modified version of the copy of the item from the external system; and saving the modified version of the copy of the item as a new version of the item in the repository; replacing the item in the repository with the modified version of the copy of the item retrieved from the external system (para. 55-57: knowledge for a corresponding copy or replica on the shared store, KWL.sub.S, is retrieved. Knowledge can correspond to an awareness of a set of changes…the change can be accepted and the replica updated with the new version. The new version replaces the old such that there is only a single item instance stored). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Goldberg, Sturonas and Fushman to include saving the modified version of the shared file as a new version, as taught by Shah, for the advantage of allowing users to communicate and cooperate/share works, music lists, any desired documents.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sebastian (US 20100179984) teaches at para. 32: typically, the communications system 200a facilitates communications between multiple user systems 210 and a variety of content servers 250 over one or more networks 240 (only one of each is shown in FIG. 2A for the sake of clarity). The content servers 250 are in communication with the server optimizer 230 via one or more networks. Velamoor (US 20140304836) teaches at para. 143: enterprises and collaboration environments; para. 149: file sharing, unsharing; para. 157: different external systems. Ford et al.  (US 20130318589) teaches at para. 125: share and unshare documents including any content that may have been from copies of the original content. McCarthy et al. (US 20150163206) teaches sharing files between different computer environments, e.g., stored on desktop computer, tablet, smart phone…, copies sent to third parties and the like.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        10/7/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163